DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Setiawan et al. (US Pub. No. US2017/0344508)
As per claim 1, Setiawan discloses a circuit, comprising: 
an amplifier (fig. 5B, 66) having a first output (paragraph 63, output node) coupled to a first node (fig.5B, TxVo node) and a second output (paragraph 63, output node) coupled to a second node (fig.5B, sw1);  
a first resistor (fig.5B, R2) coupled between the second node (fig.5B, 82) and a ground terminal (fig.5B, ground at R2);  
a second resistor (fig.5B, R3) coupled between the first node and the ground terminal (fig.5B, ground at R3);  
(fig.5B, Resd 80);  
a fourth resistor (fig.5B, RD);  
a first switch (fig.5B, SW1) coupled to the first resistor; and 
a second switch (fig.5B, SW4) coupled to the second resistor. 
 
As per claim 2, Setiawan discloses wherein the third resistor is coupled between a third node and the ground terminal, wherein the fourth resistor is coupled between a fourth node and the ground terminal, wherein the first node is coupled to the fourth node through the second switch, and wherein the second 
node is coupled to the third node through the first switch. (paragraph 63, closing switch SW3 may enable current to flow from a current source (Ip) in one port to a pull-down resistor (Rd) and 
ground connection)
 
As per claim 3, Setiawan discloses wherein the third node is a negative differential terminal of a Universal Serial Bus (USB) differential signal line, wherein the fourth node is a positive differential terminal of USB differential signal line, and wherein the amplifier is implemented as an embedded USB 2 transmitter. (paragraph 48, the output of multiplexer 64 is coupled to a positive input of amplifier 66, which may be a differential to single-ended amplifier)
 
As per claim 4, Setiawan discloses wherein the third resistor is coupled between the second node and the ground terminal, wherein the fourth resistor is coupled between the first node and the ground terminal, wherein the first resistor is coupled to the ground terminal through the first switch, and wherein the second resistor is coupled to the ground terminal through the second switch. (paragraph 47-49, he output of amplifier 66 is coupled through a fourth switch (i.e., SW4) to the negative input of amplifier 66, and through a fifth switch (i.e., SW5) to the connected CC pin.)

As per claim 5, Setiawan discloses wherein the first node is a positive differential terminal of a Universal Serial Bus (USB) differential signal line, wherein the second node is a negative differential terminal of USB differential signal line, and wherein the amplifier is implemented as an embedded USB 2 transmitter. (paragraph 62-64, transmit BMC encoded data signals across a USB cable from a transmitter circuit included within a transmitting port of a USB Type-C connector to a receiver circuit included within a receiving port another USB Type-C connector.)

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Han et al.  [US Pub. No. US2018/0173670] discloses the main drive circuit controls on/off states of the multiple mode control switches according to the mode control signal, and works in corresponding working modes.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.


/K. T. H./
Examiner, Art Unit 2184

 
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184